In a matrimonial action, the plaintiff husband appeals from stated portions of a judgment of the Supreme Court, Westchester County (Walsh, J.), dated June 9,1982, which, inter alia, required him to pay child support of $600 per month per child and counsel fees of $50,000. Judgment modified, on the facts, by reducing the counsel fee award to $35,000. As so modified, judgment affirmed, insofar as appealed from, with costs to the defendant. On the record before us, the award of counsel fees was excessive to the extent indicated. Mangano, J. P., O’Connor, Weinstein and Brown, JJ., concur.